EXHIBIT 10


COCA-COLA ENTERPRISES INC.
SEPARATION AGREEMENT

        THIS AGREEMENT (the “Agreement”) is by and between COCA-COLA ENTERPRISES
INC., a Delaware corporation (the “Company”), and G. DAVID VAN HOUTEN, JR. (“Mr.
Van Houten”).

        WHEREAS, the Company desires to ensure a successful transition in the
management of the Company and to benefit from Mr. Van Houten’s valuable
experience and expertise in the periods immediately before and following his
retirement; and

        WHEREAS, Mr. Van Houten desires to assist the Company in this manner.

        NOW, THEREFORE, for valuable consideration, the sufficiency of which is
hereby acknowledged, the parties do hereby agree as follows:

    1.        Term of Agreement. The term of this Agreement shall be from April
26, 2005 to December 31, 2007, which term will be comprised of the following two
periods:

    (a)        Transition Period. Mr. Van Houten shall relinquish his position
as Chief Operating Officer, effective April 26, 2005, after which he will
transition his responsibilities with the Company through December 31, 2005 (the
“Transition Period”). (For purposes of this Agreement, December 31, 2005 shall
be the “Termination Date.”) During the Transition Period, Mr. Van Houten shall
remain an Executive Vice President, providing advice and counsel to the Company
on organizational and business strategies and such other duties and
responsibilities as may be assigned to him by the Company’s Chief Executive
Officer.


    (b)        Separation Benefits Period. Mr. Van Houten shall be entitled to
receive separation benefits, as described in Paragraphs 2 and 3 of this
Agreement, from January 1, 2006 though December 31, 2007 (the “Separation
Benefits Period”).

    2.        Transition and Separation Payments.

    (a)        During the Transition Period, the Company shall pay Mr. Van
Houten $52,833.33 per month in base salary.


    (b)        During the Separation Benefits Period, Mr. Van Houten shall be
entitled to payments equal to $52,833.33 per month. Notwithstanding the
foregoing and in accordance with Section 409A of the Internal Revenue Code, no
such payments shall be made during the period of January 1, 2006 through June
30, 2006. Additionally, the Company shall make a payment of $317,000 in
satisfaction of the payments otherwise due during such period of January through
June 2006.


    3.       Annual Bonus Program.
 

    (a)        During the Transition Period, Mr. Van Houten will continue to
participate in the Executive Management Incentive Plan (“EMIP”).


    (b)        During the Separation Benefits Period, Mr. Van Houten shall be
entitled to two payments in the amount of $634,000 each, which payments are in
lieu of continued participation in the Company’s annual bonus program. One such
payment will be made in December 2006 and the second payment in December 2007.


    4.        Employee Benefits Plans. Mr. Van Houten’s participation in the
Company’s employee benefits plans for active employees shall cease on the later
of the Termination Date or on the date provided under the terms of such plan.
 


 

    (a)        Mr. Van Houten shall be eligible for benefits under the
retirement plan or plans in which Mr. Van Houten participated in accordance with
the terms of such plans. The Company shall accept the noncompetition provision
in Paragraph 9 of this Agreement in satisfaction of the noncompetition agreement
requirement under the Executive Pension Plan.


    (b)        In accordance with the terms of the Coca-Cola Enterprises Inc.
Retiree Medical Plan, Mr. Van Houten and his eligible dependents shall be
eligible to participate in Coca-Cola Enterprises Inc.‘s Retiree Medical Plan.


    5.        Stock Grant Programs. The Company shall vest Mr. Van Houten’s
2002, 2003 and 2004 restricted stock awards as of the date this Agreement is
executed. Mr. Van Houten agrees to surrender his stock options granted in the
January 1998 and January 1999 annual grants.

    6.        Reservation Of Rights Regarding Employee Plans. Notwithstanding
any other provision of this Agreement, the Company reserves the unilateral right
at any time to modify or terminate any benefit or bonus plan under which Mr. Van
Houten participates or may participate (so long as such modification or
termination affects the plans’ participants generally and not just Mr. Van
Houten). In the event of such action, the benefits or awards provided to Mr. Van
Houten under such plans shall be determined according to the terms of such
plans, as modified or terminated and not the terms of this Agreement.

    7.        Payments to Estate. In the event of Mr. Van Houten’s death during
the term of this Agreement, any amounts remaining payable under Paragraphs 2 and
3 at the time of his death will be made to his estate, subject to the
requirements of Paragraph 8.

    8.        General Release. The benefits payable under Paragraphs 2(b) and
3(b) of this Agreement are conditioned upon Mr. Van Houten’s (or his authorized
estate’s) execution, within thirty (30) days of the Termination Date, and
non-revocation of the Waiver and General Release attached as the Exhibit to this
Agreement.

    9.        No Competition. Mr. Van Houten agrees that for a period of two
years following his Termination Date, he shall not, within the geographic area
for which he has been responsible for the Company’s bottling operations (i.e.,
those portions of North America in which the Company and its subsidiaries
conducted bottling operations as of the effective date of this Agreement),
directly or indirectly engage in any “Competitive Activity” with or on behalf of
the business or operations of PepsiCo, Inc., The Pepsi Bottling Group, Inc.,
Cadbury Schweppes plc, or any other bottler of non-alcoholic beverages (any such
entity is hereinafter referred to as a “Competitor”). For purposes of this
paragraph, the term “Competitive Activity” (i) shall refer to any of the duties
or activities performed by Mr. Van Houten on behalf of the Company during his
three years of employment with the Company immediately preceding his Termination
Date and (ii) would include the performance of such duties or activities as an
executive, officer, director, consultant, partner, joint venturer, proprietor,
employee, agent, or in any other capacity with or on behalf of a Competitor. Mr.
Van Houten agrees that this covenant is reasonable with respect to its duration,
geographical area and scope of prohibited activity.

    10.        No Solicitation. Mr. Van Houten agrees that he will not, for a
period of two years, solicit or attempt to solicit for employment by or on
behalf of any corporation, partnership, venture or other business entity, any
person who on the Termination Date, or within one year prior to that date, was
employed by the Company as a manager or executive.

    11.        Cooperation with Litigation. Mr. Van Houten further agrees that
it is an essential term and condition of this Agreement that he cooperate with
the Company and its counsel in any litigation in which he may be a witness or
potential witness or have knowledge of relevant facts or evidence. Such
cooperation includes, but is not limited to, meeting with Company
representatives and counsel at reasonable times to disclose such facts as Mr.
Van Houten may know; preparing with Company counsel for any deposition, trial,
hearing or other proceeding to the extent that may, in the judgment of Company
counsel, be necessary; attending any deposition, trial, hearing or other
proceeding to provide truthful testimony; and providing such other assistance to
the Company and to Company counsel in defense or prosecution of litigation as
may, in the judgment of Company counsel, be necessary. The Company will
reimburse Mr. Van Houten for reasonable and necessary expenses incurred by him
in the course of complying with this section.

    12.        Confidentiality. Mr. Van Houten recognizes and acknowledges that
he has had access to certain highly sensitive, special, unique information of
the Company that is confidential or proprietary. Mr. Van Houten hereby covenants
and agrees that he will not (i) as to trade secrets, so long as they remain
trade secrets of the Company and (ii) as to Confidential Information, use or
disclose any Confidential Information or trade secrets except to authorized
representatives of the Company; provided, however, that the foregoing
restrictions shall not apply to items that, through no fault of his have entered
the public domain or to items he is compelled to disclose by order of any court
or administrative body of competent jurisdiction. In that case, Mr. Van Houten
shall provide written notice to the General Counsel of the Company that he is
about to be so compelled so that the Company may be afforded an opportunity,
should it so choose, to seek a protective order with respect to such
information.

For purposes of this Agreement, “Confidential Information” means any data or
information with respect to the business conducted by the Company or its
subsidiaries as of the date of this Agreement, other than trade secrets, that is
not generally known by the public. To the extent consistent with the foregoing
definitions, Confidential Information includes without limitation:

    (i)        reports, pricing, sales manuals and sales training manuals,
selling and pricing procedures, marketing programs and procedures and financing
methods of the Company, together with any techniques utilized by the Company in
designing, developing, manufacturing, testing or marketing its products or in
performing services for clients, customers and accounts of the Company;


    (ii)        customer lists, the special requirements of particular
customers, and the current and anticipated requirements of customers generally
for the products of the Company;


    (iii)        any contracts, working drawings, designs, product
specifications, software programs, source codes or similar information of the
Company;


    (iv)        the specifications or details of any new products under
development by the Company;


    (v)        the sources of supply for ingredients, packaging or other
materials used for production, packaging and distribution of its products by the
Company and the quality, prices and usage of those materials; and the business
plans and financial statements, reports and projections of the Company.



    13.           Responsibility for Taxes.   All payments under this Agreement
shall be made through the Company’s payroll and shall be subject to tax
withholdings applicable to wages. Mr. Van Houten acknowledges that any other
taxes or assessments by the Internal Revenue Service (or any state or local tax
authority) that may become due as a result of any payment or transaction
contemplated by this Agreement are his sole responsibility. He agrees to hold
the Company harmless with respect to any such taxes. Further, Mr. Van Houten
agrees that any taxes that are due but unpaid may be set off against any sums
due under this agreement, to the maximum extent allowed by law.

     14.        Indemnification And Remedies For Breach.   In further
consideration for the payments described above, Mr. Van Houten agrees to
indemnify and hold the Company harmless from and against any and all loss, cost,
damage or expense, including, without limitation, attorneys’ fees, incurred by
the Company, arising out of any breach of this Agreement by him. Furthermore, if
this Agreement is breached by Mr. Van Houten, Mr. Van Houten agrees to
immediately return and/or refund all of the monies previously paid by the
Company under Paragraph 3(b) of this Agreement and that the Company will
thereafter have no further payment obligations to him pursuant to Paragraph 3(b)
of this Agreement.

    15.        Arbitration.   Mr. Van Houten and the Company expressly waive any
right to a jury trial or to go to court concerning any and all disputes arising
regarding the interpretation, enforcement, or performance of this Agreement. Any
and all disputes arising regarding the interpretation, enforcement, or
performance of this Agreement shall be resolved by binding, confidential
arbitration governed by the Commercial Arbitration Rules established by the
American Arbitration Association. The arbitrator shall have full authority to
enforce the Agreement, including injunctive or other equitable relief. /S/GDV
Mr. Van Houten’s Initials

    16.        Governing Law. This Agreement is made and entered into in the
State of Georgia, and shall in all respects be interpreted, enforced and
governed under the laws of that State.

    17.        Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto as to the termination of Mr. Van Houten’s employment
with the Company, and fully supersedes any and all prior agreements or
understandings between them pertaining to the termination of his employment with
the Company. It is agreed that this Agreement may be modified only by a
subsequent, written agreement, executed by both parties.

    18.        Severability. If any part, term, or provision of this Agreement
is declared or is determined by any agency or court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected thereby, and the illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement. Furthermore, if
the release of any particular claim(s) is determined to be invalid or
ineffective, this shall not affect or impair the validity or effectiveness of
the release of the remainder of claims.

    19.        Effective Date. This Agreement shall become effective upon the
date last signed below.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the dates indicated below.

Date:     June 8, 2005 /S/ G. DAVID VAN HOUTEN, JR.
G. DAVID VAN HOUTEN, JR.
  Date:    June 9, 2005 COCA-COLA ENTERPRISES INC.

By:  /S/ JOHN J. CULHANE       

 

 

--------------------------------------------------------------------------------


EXHIBIT


WAIVER AND GENERAL
RELEASE OF ALL CLAIMS

        I, G. David Van Houten, Jr., release the Company and each of its
employees, agents, subsidiaries and affiliates from any and all claims, demands,
charges, complaints, liabilities, obligations, actions, causes of action, suits,
demands, costs, expenses, losses, attorneys’ fees, expenses, and damages of any
nature whatsoever, known or unknown, for relief of any nature at law or in
equity, arising out of, related to, or in any way connected to my employment
with, or separation from, the Company, which I now have, own, or hold, or claim
to have, own, or hold, or which I at any time heretofore had, owned, or held, or
claimed to have, own, or hold against the Company, including, but in no way
limited to: any claim under Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991; 42 U.S.C. §1981; The Americans With
Disabilities Act (“ADA”); The Age Discrimination in Employment Act (“ADEA”), as
amended by the Older Workers Benefit Protection Act (“OWBPA”); The Employee
Retirement Income Security Act of 1974 (“ERISA”), the Worker Adjustment and
Retraining Notification Act (“WARN”); all laws relating to violation of public
policy, retaliation, or interference with legal rights; any and all other
employment or discrimination laws; whistleblower claims; any tort, fraud or
constitutional claims; and any alleged contracts or claims of promissory
estoppel. I understand that this is a general release and it is to be broadly
construed as a release of all claims; provided that notwithstanding the
foregoing, this paragraph expressly does not include a release of any claims
that cannot be released hereunder by law.

        I understand that by executing this document I am waiving any right to
bring an age discrimination claim under the Age Discrimination in Employment
Act. I acknowledge that I have been advised in writing to, and have been
afforded the right and opportunity to consult with an attorney prior to
executing this release, that I have twenty-one (21) days within which to
consider this release, and that I have seven (7) days following its execution
within which to revoke this release. I acknowledge that I have carefully read
and understand all of the provisions of this release, and that I am voluntarily
entering into this release. I further acknowledge and confirm that the only
consideration for signing this release is the terms and conditions stated in the
Separation Agreement last dated _____, 2005, and that no other promise or
agreement of any kind, except those set forth in such Separation Agreement, has
been made to me by any person to cause me to sign this document.

        YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS WAIVER
AND GENERAL RELEASE OF ALL CLAIMS.

  

 

                                                                                              
G. DAVID VAN HOUTEN, JR.

Date:                                                                                     